ORDER
On 10 March 2015, defendant State of North Carolina filed a Motion for Temporary Stay Pending Appeal and Petition for Writ of Supersedeas seeking the entry of an order granting a temporary stay and issuance of a writ of supersedeas with respect to a preliminary injunction entered by a three judge panel on 29 December 2014 restraining the operation of N.C. Sess. L. 2014-33, entitled “AN ACT PROVIDING THAT THE TOWN OF BOONE SHALL NOT EXERCISE THE POWERS OF EXTRATERRITORIAL JURISDICTION.” Defendant further seeks entry of a temporary stay of any further trial court proceedings pending the disposition of the State’s appeal in this case. The State’s motion and petition are denied without prejudice to the State’s right to renew its motion and petition should the extent to which or manner in which the Town exercises its extraterritorial jurisdiction as of 31 December 2014 materially change.
s/Sam J. Ervin
For the Court